DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13,  in the reply filed on 05/20/2022 is acknowledged.  The traversal is on the ground(s) that both groups of claims require making an organoid according to the method of claim 1.  This is not found persuasive because the organoid is the technical feature and is known in the art as evidenced by Hubert (of record). Thus, the feature is not a contribution over the art. 
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 14, 17-20, 22-25, 29 are cancelled.  Claims 1-13, 15, 16, 21, 26-28 are pending in this application.   Claims 15, 16, 21, 26-28 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1-13 are examined in this Office Action. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/12/2021 and 12/23/2019  have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for culture in organoid culture media comprising basic fibroblast growth factor (bFGF) at 20 ng/ml, epidermal growth factor (EGF) at 20 ng/ml, and 1 mM hydrocortisone, is not enabling for a method of making an organoid from mammalian brain tissue comprising culturing in an unspecified differentiation media and unspecified organoid media.
Applicant’s specification discloses a differentiation culture media [0023] and a organoid culture media [0024].  
Applicant’s specification discloses a differentiation culture media [0023] can comprise bFGF in a concentration from 0.1-100m,g/ml, the EGF 0.1-100 mg/ml and that the differentiation medium may further comprise or be substituted with other supplements, growth factors, antibiotics, vitamins metabolites, and hormones, synthetic or natural with similar properties as known in the art.
Applicant’s specification discloses an organoid culture media [0024] which can comprise bFGF in a concentration of 0.1 to 100 mg/ml and the EGF concentration can be 0.1-100 mg/ml and that the hydrocortisone concentration can be 0.1-10mM. 
However, in example 2 Applicants disclose the establishment of 3D organoids from 2D cultures using primary human tumor samples from GBM (glioblastoma) patients in an organoid culture media different from that described in [0024]. The culture media in the Example comprises 20 ng/ml (nanograms/ml) of both FGF and EGF, not milligrams/ml of FGF or EGF as disclosed in the description of the organoid culture media [0024].  There are no examples or guidance provided showing that use of FGF and EGF at mg/ml concentration ranges would result in the production of an organoid from mammalian brain tissue. 
The specification is not enabling for a method of making an organoid from mammalian brain tissue in a differentiation culture media comprising bFGF and EGF at concentrations in the mg/ml range or in an organoid medium comprising bFGF and EGF at concentrations in the mg/ml range. 

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 

Claim 1 recites: A method of making an organoid from a mammalian brain tissue in vitro comprising: 
isolating cells from mammalian brain tissue to provide isolated cells; 
culturing the isolated cells in a differentiation medium for a time sufficient to enrich for stem cells and induce differentiation; and 
amplifying one or more of the cells by culturing in an extracellular matrix in an organoid medium for a time sufficient to produce organoids that exhibit endogenous three- dimensional organ architecture.

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement. These factors include, but are not limited to:

(A) The breadth of the claims 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

(A) The breadth of the claims: claim 1 is very broad.  Claim 1 does not recite the components of the differentiation media or the organoid media or the concentrations at which they are present.  Many culture components are known in the art as disclosed by Applicants in [0023] (“the differentiation medium may further comprise or be substituted with other supplements, growth factors, antibiotics, vitamins metabolites, and hormones, synthetic or natural with similar properties as known in the art’).

(B) The nature of the invention:  Weiswald (cited below) discloses organoids derived from cancers have a common 3 dimensional conformation and that each displays its own intrinsic properties (Abstract).  Weiswald discloses (page 3, second paragraph) medium composition, culture surface, cell density, time required for formation, origin and handling of tumor material are important in preparation of the organoids. 

(C) The state of the prior art:  Weiswald discloses the organotypic multicellular spheroid model (biopsy spheroids, Table I) is the closest to in vivo tumors (page 8, right column, first full paragraph).  Hubert (cited below) discloses (Abstract) standard cell culture conditions fail to recapitulate the original tumor architecture or micro-environmental gradients and are not designed to retain the cellular heterogeneity of parental tumors. 

(D) The level of one of ordinary skill; one of ordinary skill in the art is usually a medical doctor or a Ph.D.
 
(E) The level of predictability in the art:  the level of unpredictability in the art is high.  Hubert discloses (page 2466, left column, top paragraph) that to ask questions in vitro, researchers must select the desired culture conditions.  Hubert discloses (page 2466, right column, bottom paragraph) the ability to establish primary patient-derived xenografts and primary cultures from surgical specimens remains a biologic, technical, and logistical barrier in tumor research.

(F, G) The amount of direction provided by the inventor and the existence of working examples: 
The inventors have failed to provide guidance disclosing how to culture cells isolated from a mammalian brain to enrich for stem cells, induce differentiation and produce organoids in a differentiation culture media and an organoid culture media which does not comprise FGF and EGF at 20 ng/ml concentration. There are no working examples or information provided to one of skill disclosing other differentiation or organoid culture media and there is no example showing culture of the organoids in differentiation or organoid media comprising EGF and FGF in the milligram/ml range.

(H) The quantity of experimentation needed:  due to the lack of guidance provided by the specification, the unpredictability in the art and breadth of the claims, the specification is not enabling for the full scope of the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubert et al (“A Three-Dimensional Organoid Culture System Derived from Human Glioblastomas Recapitulates the Hypoxic Gradients and Cancer Stem Cell Heterogeneity of Tumors Found In Vivo,” Cancer Res; 76(8) April 15, 2016) (submitted on IDS filed 12/23/2019 as document no. 1) (Hubert). 
Hubert discloses a three dimensional organoid culture system derived from human glioblastomas (title) (the claimed “human brain tissue;” claim 5; the claimed “human glioblastoma (GMB) tissue;” claim 6; the claimed “primary GBM cancer tissue;” claim 7) .  Hubert discloses (page 2466, left column, “Materials and Methods”) the patient tissue samples were dissociated (the claimed “isolating the cells from mammalian brain tissue to provide isolated cells;” claim 1).  Hubert discloses the cells were cultured as tumor spheres in neurobasal medium (the claimed “culturing the isolated cells in a differentiation medium to enrich for stem cells and induce differentiation”).  Hubert discloses the organoids were formed by suspending tumor cells in Matrigel (the claimed “culturing the cells in an extracellular matrix”) and the organoids were cultured in plates.  Hubert discloses culture for several months (page 2467, left column, first paragraph) and quantifying the stem cell population (the claimed “culturing the isolated cells in a differentiation medium for a time sufficient to enrich for stem cells and induce differentiation;” claim 1).  
Hubert discloses amplifying the cells by culturing in an extracellular matrix in an organoid medium and forming pearls on parafilm molds prior to culture (the claimed “amplifying one or more of the cells by culturing in an extracellular matrix in an organoid medium for a time sufficient to produce organoids that exhibit endogenous three- dimensional organ architecture;” claim 1). Hubert discloses the organoid recapitulates the hypoxic gradients and cancer stem cell heterogeneity (the claimed “organoid that exhibits endogenous three dimensional organ architecture;” claim 1).
Regarding claim 2, Hubert discloses the medium comprises B27, bFGF and EGF (page 2466, left column, second full paragraph) (the claimed “differentiation media”).
Regarding claim 8, Hubert discloses (page 2467, left column, first paragraph) the organoids comprise cancer stem cells (CSCs).  Because the organoids were formed from glioblastoma tissues, the organoid comprises the claimed  “brain cancer stem like cells.” 
Regarding claim 9, Hubert discloses producing organoids in two weeks (figure 1, B/C) (the claimed “wherein the time sufficient to produced organoids is about 14 days”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hubert as applied to claims 1, 2, 5- 9 above and further in view of Weiswald et al (“Spherical Cancer Models in Tumor Biology,” Neoplasia, Volume 17, Issue 1, January 2015, Pages 1-15) (Weiswald). 
Hubert discloses (page 2466, left column, second full paragraph) the B27 supplement is present at 1 X, a value falling within the claimed range of 0.5x -5X. 
The teachings of Hubert above are incorporated herein in their entirety. 
 Hubert  differs from the claims in that the document fails to disclose organoid culture medium comprising hydrocortisone.  However, Weiswald cures the deficiency.
Weiswald discloses spheres from brain cancer cell cultures are termed neurospheres (page 2, right column, bottom paragraph).  Weiswald discloses (page 6, left column, first full paragraph) that methods for cancer stem cell (CSC) isolation and expansion as spheres do not greatly differ from one cancer tissue origin to another. Weiswald discloses (page 6, left column, first full paragraph) the first step requires mechanical and enzymatic dissociation of the tumor sample in single- cell suspensions. Weiswald discloses (page 6, left column, first full paragraph) the cell suspension is cultivated at low density in specific medium called “stem cell medium” in low-adherent conditions to promote extensive proliferation as clonal nonadherent spherical clusters (Figure 1B). Weiswald discloses (page 6, left column, first full paragraph) stem cell medium is devoid of FBS and supplemented with several factors that favor stem cell growth, including basic fibroblast growth factor and epidermal growth factor (EGF). Weiswald discloses (page 6, left column, first full paragraph) hydrocortisone, insulin, and progesterone, known to induce stem cell proliferation, can be added to the medium. 
It would have been obvious to one of ordinary skill to modify the culture method of Hubert by including hydrocortisone in the culture medium as suggested by Weiswald in view of the teachings of Weiswald that hydrocortisone is known to induce stem cell proliferation.  
One of ordinary skill would have had a reasonable expectation of success in culturing brain cells and forming an organoid in view of the teachings of Weiswald that hydrocortisone promotes stem cell formation and that methods for CSC isolation and expansion as spheres do not greatly differ from one cancer tissue origin to another.
One of ordinary skill would have been motivated to culture brain cells from GBM cancer tissue as suggested  by Hubert in view of the teachings of Weiswald that spherical cancer models are useful for further study of the chemoresistance, radioresistance, tumorigenicity, and invasion properties of the cancers.

	2.	Claims 4 and 12 are rejected under 35 USC 103 as being unpatentable over Hubert and Weiswald as applied to claims 1-3, 5-9 above and further in view of Shimono et al (“Organoid Culture of Human Cancer Stem Cells,” Methods in Molecular Biology (2019) 1576: 23–31, published online 22 September 2016) (Shimono).The teachings of Hubert and Weiswald  above are incorporated herein in their entirety.  
	Hubert and Weiswald differ from the claims in that the documents fail to disclose a culture media comprising penicillin at about 1000 U/ml and Streptomycin at a concentration of about 100 ug/ml.  However, Shimono cures the deficiency.
	Shimono discloses organoid culture of human cancer stem cells (title) and organoid culture media (Table 1, for example).  Shimono discloses the culture components mimic the environment of the organ stem cells (Abstract).  
	Shimono discloses the addition of penicillin and streptomycin to the culture media at a concentration of 100 U/ml penicillin and 100 ug/ml of streptomycin (the claimed 100 ug/ml streptomycin;” claim 12)(page 26, top paragraph) (the claimed “the organoid medium further comprises one or more of penicillin and streptomycin;” claim 4).  	Shimono does not disclose penicillin present at 1000 U/ml. However, Shimono discloses in note 2 (page 28) that the concentration of antibiotics, such as penicillin and streptomycin, can be doubled especially when using primary cancer specimens potentially contaminated with microbes.  
	It would have been obvious to one of ordinary skill to modify the Hubert and Weiswald culture method of making organoids from brain tissue by using higher concentrations of penicillin as suggested by Shimono in view of the teachings of Shimono that the extra care must be taken to avoid contamination. 
	One of ordinary skill would have had a reasonable expectation of success in using higher concentrations of penicillin in view of the teachings of Shimono that organoids are successfully cultured in higher concentrations of penicillin.
	One of ordinary skill would have been motivated to use that concentration of penicillin and streptomycin preventing culture contamination of the organoid culture because the tissues were obtained from human tissue samples not readily obtainable elsewhere. 

3.	Claims 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hubert and Weiswald as applied to claims 1, 2, 3, 5-9  above and further in view of Koizumi et al (2010/0233240) (cited on IDS filed 12/23/2019 as document no. 2), Acosta et al (US 20050107294) (cited on IDS filed 12/23/2019 as document no. 1) and Sato et al (US 2012/0196312) (Sato).
 The teachings of Hubert and Weiswald above are incorporated herein in their entirety.  
From above, Hubert discloses the B27 supplement is present in the culture media at 1 X (claim 11), a value falling within the claimed range of 0.5x -5X (claim 10).  Hubert discloses the medium comprises bFGF and EGF (page 2466, left column, second full paragraph). Weiswald discloses the culture media can comprise hydrocortisone (page 6, let column, first full paragraph). 
Hubert and Weiswald differ from the claims in that the documents fail to disclose the bFGF is present at present at a concentration of about 1-50 mg/ml (claim 10) or at  10 mg/ml (claim 11), that the EGF is present at a concentration of about 1-50 mg/ml (claim 10) or 20 mg/ml (claim 11) and the hydrocortisone is present at 0.1-10 mM (claim 10) or at 1mM (claim 11).  However, Koizumi, Acosta and Sato cure the deficiency.

A.	The FGF concentration:
Koizumi discloses [0057] corneal cell transplants comprising a corneal cell structure and a culture media therefore comprising 2 mg/ml of  bFGF, a value falling within the claimed range of 1-50 mg/ml (claim 10).  Further, the claimed about 10 mg/ml is considered to be “about 2 mg/ml “(claim 11).
It would have been obvious to one of ordinary skill to modify the culture method of Hubert and Weiswald by including bFGF at a concentration of 1-50 mg/ml or 2 mg/ml in the media as suggested by Koizumi in view of the teachings of Koizumi that the culture method result in the successful culture of corneal grafts.
One of ordinary skill would have had a reasonable expectation of success in culturing an organoid from brain tissue in culture media comprising 2 mg/ml bFGF in view of the successful culture of corneal cell transplants shown by Koizumi.
One of ordinary skill would have been motivated to successfully culture corneal transplants in order to optimize patient therapy for treatment of corneal endothelium as taught by Koizumi [0005].
 
B.	The EGF concentration:
Acosta discloses (Abstract) compositions comprising EGF at concentrations (10 ug/ml to 1000 ug/ml) up to 1 mg/ml [0019], a value falling within the claimed range of about 1-50 mg/ml (claim 10).   Further, the claimed “about 20 mg/ml” is considered to be about 1 mg/ml (claim 11).
Acosta discloses [0019] the EGF promotes adaptations and survival within stressful conditions and that EGF has a cytoprotective effect in conditions were cells are committed to proliferate.
It would have been obvious to one of ordinary skill to modify the culture method of Hubert and Weiswald by including EGF at a concentration  of 1-50 mg/ml (claim 10) or 20 mg/ml (claim 11) in the culture media as suggested by Acosta [0019] in view of the teachings of Acosta [0019] that EGF promotes cellular adaptations and survival within stressful condition.
One of ordinary skill would have had a reasonable expectation of success in culturing an organoid from brain tissue in culture media comprising 1-50 mg/ml EGF or 20 mg/ml EGF in view of the teachings of Acosta that EGF can be used to improve the cell microenvironment [0019].  	
One of ordinary skill would have been motivated to use EGF to improve the cell environment so as to promote cell survival of the treated cells.  

C.	The hydrocortisone concentration: 
	Sato discloses methods for culturing organoids comprising stem cells (title).  Sato discloses [0035] the culture medium can comprise EGF, bFGF and hydrocortisone (Table 3, page 176).  Sato discloses the cultured cells and organoids can be characterized by expression of nestin [0109] and selected [0199] and isolated [0120] by FACS (the claimed “wherein the isolated cells are sorted for the presence of a marker,,,,nestin”)(claim 13). 
	Sato discloses (Table 3) the hydrocortisone can be present at 5 nM.  Sato does not disclose the hydrocortisone is present at 0.1 to 10 mM (claim 10) or about 1mM (claim 11).  However, Weiswald above (page 6, left column, first full paragraph) discloses hydrocortisone is known to induce stem cell proliferation and can be added to the organoid culture medium.
	It would have been obvious to one of ordinary skill to modify the Hubert and Weiswald culture media by adding hydrocortisone to culture media as suggested by both Weiswald and Sato to optimize the growth of stem cells and organoids (Weiswald). Routine optimization is within the purview of one of ordinary skill in the art. 
	One of ordinary skill would have had a reasonable expectation of success in culturing the organoids produced from brain cells from GBM cancer tissue in media comprising hydrocortisone as taught by Sato in view of the teachings of Weiswald that organoids were successfully cultured in culture media comprising hydrocortisone and Sato that the cultured organoids can be obtained from cells isolated from any suitable source [0131].
One of ordinary skill would have been motivated to culture organoids in hydrocortisone produced from brain cells from GBM cancer tissue as suggested by Wieswald and Sato in media comprising hydrocortisone to obtain organoids view of the teachings of Weiswald that spherical cancer models are useful for further study of the chemoresistance, radioresistance, tumorigenicity, and invasion properties of the cancers.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632